IN THE SUPREME COURT OF THE STATE OF NEVADA


                     NATIONAL CASUALTY COMPANY, A                             No. 83501
                     FOREIGN CORPORATION,
                     Petitioner,
                    vs.

                    THE EIGHTH JUDICIAL DISTRICT
                    COURT OF THE STATE OF NEVADA,                                  FILED
                    IN AND FOR THE COUNTY OF
                    CLARK; AND THE HONORABLE                                       MAR 0 4 2022
                    MARK R. DENTON, DISTRICT JUDGE,                              EUZABETH A. BROWN
                                                                              CLERK   \rME
                                                                                        PRE COURT
                    Respondents,                                              BY
                      and                                                           DEPUTY CLERK

                    PHILIP MICHAEL BOUCHARD,
                    Real Party in Interest.

                                        ORDER DISMISSING PETITION
                                Petitioner has filed a notice of withdrawal of its petition for writ
                    of mandamus or prohibition. The notice is treated as a motion to voluntarily
                    withdraw the petition, and the motion is granted. This petition for writ of
                    mandamus or prohibition is dismissed.
                                It is so ORDERED.



                                                                        ,j.
                                            Hardesty


                                               ,J.
                    Stiglich                                    Herndon




                    cc:   Hon. Mark R. Denton, District Judge
                          Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas
                          The Schnitzer Law Firm
SUPREME COURT
        OF
                          Eighth District Court Clerk
     NEVADA


(0) 1947A    ADP>
                                                                                           PA-cxeq89